Title: From Alexander Hamilton to Otho H. Williams, 25 November 1789
From: Hamilton, Alexander
To: Williams, Otho H.


Treasury Department Novemr 25th 1789
Sir
The last post brought me your letter of the 14th instant. The bill you inclosed will be presented by Mr Meredith for payment.
Having drawn upon you for nearly all the Specie in your hands, I should have directed it to be returned, did I not Suppose that this might produce inconvenience to the parties. You are too sensible of the necessity of conformity to general regulations to make it necessary to dwell on the propriety of avoiding occasions of Substituting bills to the mode of remittances prescribed. While I Say this I am not sure that it may not become adviseable hereafter to give some latitude in this respect.

With regard to your question respecting the registry of vessels, I am of opinion that you cannot register any vessel whose husband or acting owner does not usually reside at or near some port within your district.
I am not intirely without doubt as to the extent of the cases in which Surveyors may claim the fee of two thirds of a Dollar. I will examine the acts somewhat more accurately than I have leisure for at this time and will write you my opinion.
I remain Sir Your Obt servt

Alex HamiltonSecy of the Treasury
O H. Williams EsqrCollector for the Port of Baltimore

